Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143330                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  PROGRESSIVE MARATHON INSURANCE                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  COMPANY,                                                                                                 Mary Beth Kelly
           Plaintiff/Cross-Defendant-                                                                      Brian K. Zahra,
           Appellant,                                                                                                 Justices
  v                                                                 SC: 143330
                                                                    COA: 296502
                                                                    Ottawa CC: 09-001034-CZ
  RYAN DEYOUNG and NICOLE L.
  DEYOUNG,
           Defendants,
  and
  SPECTRUM HEALTH HOSPITALS and
  MARY FREE BED REHABILITATION
  HOSPITAL,
            Intervenors/Cross-Plaintiffs-Appellees,
  and
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Intervenor/Cross-Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 24, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether an immediate family member who knows that he or she has been
  forbidden to drive a vehicle, and has been named in the no-fault insurance policy
  applicable to the vehicle as an excluded driver, but who nevertheless operates the vehicle
  and sustains personal injury in an accident while doing so, comes within the so-called
  “family joyriding exception” to MCL 500.3113(a); and (2) if so, whether the “family
  joyriding exception” should be limited or overruled.

         The Michigan Association for Justice, the Michigan Insurance Federation, the
  Michigan Defense Trial Counsel, Inc., the Michigan Health and Hospital Association,
  and the Commissioner of Insurance are invited to file briefs amicus curiae. Other persons
  or groups interested in the determination of the issues presented may move the Court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2011                  _________________________________________
           p0914                                                               Clerk